Citation Nr: 0120166	
Decision Date: 08/06/01    Archive Date: 08/14/01

DOCKET NO.  99-18 220A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 2001).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
January 1975.  He died on May [redacted], 1998, and the appellant is 
his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  The Board remanded this case back to the 
RO in January 2001, and the case has since been returned to 
the RO.

The Board notes that, while the appealed July 1998 rating 
decision addressed the veteran's claim as one for service 
connection for the cause of the veteran's death, subsequent 
RO issuances have also addressed the issue as entitlement to 
DIC under 38 U.S.C.A. § 1151 (West 1991 & Supp. 2001).  The 
Board will thus address both issues separately in this 
decision.   

This decision, however, does not address whether the 
appellant has entitlement to dependency and indemnity 
compensation benefits on the hypothesis that the veteran may 
have been entitled to a total disability rating for ten years 
immediately before his death.  This matter is referred to the 
regional office for appropriate action.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran died on May [redacted], 1998 of refractory 
hemorrhagic shock, due to or as a consequence of esophageal 
variceal bleeding, cirrhosis, and sepsis.

3.  At the time of the veteran's death, service connection 
was in effect for a laparotomy scar, a shell fragment wound 
of the right forearm (Muscle Group VIII), a shell fragment 
wound scar of the left hand and forearm, a shell fragment 
wound of the right upper and medial thigh (Muscle Group XIV), 
a shell fragment wound of the left medial thigh with 
paresthesias of the cutaneous nerve (Muscle Group XIV), shell 
fragment wound scars of the face and eyes with a foreign body 
of the left tongue, and shell fragment wound scars of the 
anterior chest.  The combined rating was 40 percent.

4.  There is no competent medical evidence of record relating 
the cause of the veteran's death, as indicated in his death 
certificate, to either service or a service-connected 
disability.

5.  There is no competent medical evidence of record relating 
the cause of the veteran's death, as indicated in his death 
certificate, to negligence or fault on the part of VA 
treatment providers.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
the cause of the veteran's death have not been met.  38 
U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2000).

2.  The criteria for entitlement to DIC under 38 U.S.C.A. 
§ 1151 have not been met.  38 U.S.C.A. §§ 1151, 1310, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.312, 
3.358 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the 
appellant's claims, and no further assistance is required in 
order to comply with the VA's statutory duty to assist her 
with the development of facts pertinent to her claims.  See 
38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 2001).  
Specifically, the RO has obtained all records corresponding 
to medical treatment reported by the appellant.  The Board 
notes that 38 U.S.C.A. § 5103A(d), which pertains to the 
providing of examinations and obtaining of medical opinions, 
applies only to cases where there is an issue of a current 
disability.  As the claims at issue here concern a deceased 
veteran, this particular provision of the "duty to assist" 
statute does not apply to this case.

The VA's duty to notify the appellant of the evidence 
necessary to substantiate her claims has also been met, as 
the appellant was notified of the need for such evidence in 
the September 1999 Statement of the Case and the subsequent 
Supplemental Statements of the Case.  See 38 U.S.C.A. § 5103 
(West Supp. 2001).  

I.  Factual background

Initially, the Board observes that the veteran's death 
certificate indicates that the immediate cause of death was 
refractory hemorrhagic shock, due to or as a consequence of 
esophageal variceal bleeding, cirrhosis, and sepsis.  Also, 
the veteran's death certificate reflects that no autopsy was 
performed.  At the time of the veteran's death, service 
connection was in effect for a laparotomy scar, a shell 
fragment wound of the right forearm (Muscle Group VIII), a 
shell fragment wound scar of the left hand and forearm, a 
shell fragment wound of the right upper and medial thigh 
(Muscle Group XIV), a shell fragment wound of the left medial 
thigh with paresthesias of the cutaneous nerve (Muscle Group 
XIV), shell fragment wound scars of the face and eyes with a 
foreign body of the left tongue, and shell fragment wound 
scars of the anterior chest.

The Board has reviewed the veteran's service medical records 
and observes that there is no indication of treatment for the 
disorders noted in his death certificate during service.  The 
only abnormality noted in a March 1974 examination report, 
the final in-service report of record, concerns the eyes.

In January 1976, the veteran underwent a VA examination, but 
the report of this examination primarily concerns his 
service-connected wounds and contains no other diagnoses.  
The veteran was hospitalized for a bleeding duodenal ulcer in 
January 1978 and for peptic ulcer disease in November 1979, 
but there is no indication from the hospitalization reports 
that his gastrointestinal problems were related to either 
service or his service-connected wounds.  The veteran was 
treated for right forearm and left mandible pain on several 
occasions between 1981 and 1983.  In June 1984, he was seen 
at a VA facility for complaints of chest pain and was 
diagnosed with left costochondritis.

In September 1997, the veteran was hospitalized at a VA 
facility with a diagnosis of an upper gastrointestinal bleed 
secondary to a Mallory-Weiss tear.  Related problems noted in 
the hospitalization report included an abdominal hernia and 
alcohol abuse.  

On May 5, 1998, the veteran was admitted to a VA facility 
with reports of hematemesis and melenic stools.  His past 
medical history was noted to be significant for alcohol 
abuse, hypertension, and evidence of chronic liver disease 
with a previous gastrointestinal bleed secondary to a 
Mallory-Weiss tear.  An esophagoduodenoscopy (EGD) revealed 
varices and a blood clot, but no active bleeding, and the 
veteran was placed on medication for these problems.  While 
the veteran initially did well, he began to develop 
respiratory distress and was noted to be tachycardic and 
febrile.  A second EGD was performed, again with no evidence 
of active bleeding.  A chest x-ray showed diffuse bilateral 
infiltrates, which rapidly developed into adult respiratory 
distress syndrome.  Continued sedation and respiratory 
support were required; also, fluid management became a 
problem, and the veteran's white blood cell count increased.  
On May 15, 1995, the veteran began to have active 
gastrointestinal bleeding, with significant blood coming from 
the nasogastric and endotracheal tubes.  As the veteran's 
white blood cell count increased and his blood pressure 
decreased, the appellant agreed that no further action beyond 
the current therapies should be taken.  As indicated above, 
the veteran died on May [redacted], 1998.

Given that the appellant has contended that the veteran's 
death resulted from ruptures of his esophageal varices during 
his May 1998 hospitalization, the claims file was reviewed by 
a VA doctor in January 2001.  This doctor noted the events of 
the veteran's May 1998 hospitalization but indicated that the 
insertion of a nasogastric tube for aspiration of the gastric 
secretion and prevention of regurgitation and aspiration 
pneumonia was "[n]ormal procedure" and had "nothing to do 
with his demise."  The VA doctor also stated that the 
veteran's ultimate demise was secondary to end stage multiple 
organ failure, such as cerebral anoxia, due to his adult 
respiratory distress syndrome with the continuous falling of 
his oxygen saturation.  In conclusion, the VA doctor reached 
the opinion "that death was not caused by the neglect or any 
type of procedure that was performed on [the veteran] for the 
treatment of his esophageal varix or his varix bleeding had 
anything to do with his demise."  

II.  Entitlement to service connection for the cause of the 
veteran's death

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (2000).  Service connection may also be 
granted for a disability which is proximately due to, or the 
result of, a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2000).  Additionally, service connection may be 
granted for the cause of a veteran's death if a disorder 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death; rather, it must be shown 
that there was a causal connection.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (2000). 

In the present case, the RO has reviewed the entire claims 
file but finds no medical evidence relating the disabilities 
listed in the veteran's death certificate to service or to 
any of the veteran's service-connected disabilities.  The 
Board does note the significant time interval between service 
and the onset of the disabilities listed in the veteran's 
death certificate and observes that, in Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000), the United States Court of 
Appeals for the Federal Circuit determined that a lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim.  

The only evidence of record supporting this claim is the 
appellant's lay opinion, as indicated in her May 1998 
application.  However, the appellant has not been shown to 
possess the requisite level of medical training or expertise 
needed to render a competent opinion as to medical causation.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  As such, the appellant's lay opinion does not 
constitute competent medical evidence and, therefore, has no 
probative value.

Overall, the preponderance of the evidence is against the 
appellant's claim for service connection for the cause of the 
veteran's death, and this claim must be denied.  In reaching 
this determination, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the claimant when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not applicable 
in this case because the preponderance of the evidence is 
against the appellant's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West Supp. 
2001). 

III.  Entitlement to DIC under 38 U.S.C.A. § 1151

As noted above, entitlement to service connection for the 
cause of a veteran's death is warranted where a disability of 
service origin caused, hastened, or substantially and 
materially contributed to the veteran's death.  38 U.S.C.A. 
§ 1310(b) (West 1991); 38 C.F.R. § 3.312 (2000).  
Alternatively, when a veteran suffers additional disability 
or death as the result of hospital care, medical or surgical 
treatment, or an examination furnished by the VA, 
compensation is payable in the same manner as if such 
disability, aggravation, or death were service-connected.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.358 (2000).  For claims filed prior to October 1, 1997, a 
claimant is not required to show fault or negligence in 
medical treatment.  See Brown v. Gardner, 115 S.Ct. 552 
(1994).  However, revisions to 38 U.S.C.A. § 1151 enacted 
after the issuance of the Gardner decision require fault or 
negligence in claims, such as the case at hand, filed on or 
after October 1, 1997. 

Again, however, the Board has reviewed the claims file but 
finds no medical evidence of record indicating that VA 
treatment caused or hastened the veteran's death, let alone 
as a result of fault or negligence.  Rather, the Board 
observes that the January 2001 VA opinion that the veteran's 
death was unrelated to VA treatment was based on a review of 
the claims file and is of substantial probative value.  See 
Miller v. West, 11 Vet. App. 345, 348 (1998).  Moreover, the 
appellant's lay opinion, the only evidence of record 
supporting this claim, does not constitute competent medical 
evidence in view of her evident lack of medical training and 
expertise.  See Routen v. Brown, supra.

Overall, particularly in light of the unfavorable January 
2001 VA opinion, the Board concludes that the preponderance 
of the evidence is against the appellant's claim of 
entitlement to DIC under 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 2001).  As such, this claim must be denied.  Again, as 
the preponderance of the evidence is against the appellant's 
claim, the provisions of 38 U.S.C.A. § 5107(b) (West Supp. 
2001) are not applicable.  See Gilbert v. Derwinski, supra.


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied.

The claim of entitlement to dependency and indemnity 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
1991 & Supp. 2001) is denied.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 


